DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180056442 (Emery).
For claim 1, Emery teaches a laser oscillator (fig. 1-10, [0040]) comprising: 
a first structure disposed with an optical section (fig. 6, first structure 600 has an optical section, module 602, [0044]); 
5a second structure disposed with a power source section (fig. 6, module 102 with power source shown inside the enclosure 200 in fig. 2 and 3, [0044]); and 
an electric cable that electrically connects the optical section and the power source section (fig.7, 712, [0054]), 
wherein 10the first structure is directly and removably coupled to the second structure (the first structure 600 which includes optical section 602 is directly coupled to 
	For claim 2, Emery teaches the optical section includes one or more of optical units (fig. 6, module 602, [0044] and fig. 7, 710 and modules above), the power source section  includes one or more power units (fig. 6, module 102, and fig. 7, module in enclosure 200, [0030]), the electric cable (fig. 7, 712) is removably connected to at least 20one of any one of the optical units (fig. 7, 710 and modules) and any one of the power units (module in enclosure 200, [0030]), and the optical unit is allowed to be replaced. As discussed in the rejection of claim 1 above the connected cable is inherently “removably” connected. Further as discussed in the rejection of claim 1, the additional limitation “the optical unit is allowed to be replaced” recites how the device is to be employed and does not structurally distinguish the claimed invention from the prior art and therefore does not differentiate the claimed invention form the prior art. See MPEP 2114 I and II.
For claim 9, Emery teaches the electric cable (fig. 7, 712) is fixed along the first structure or the second structure (fig. 7, 112).
For claim 11, Emery teaches a carrier that is used for conveying the 25first structure (fig. 6, wheels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180056442 (Emery).
For claim 3, Emery teaches the second structure has an L- 25shape (fig. 3, a right angle, i.e. an L-shape, is between the surface of the back portion of the enclosure and the front portion of the enclosure; note the angle directly below elements 312), and the first structure is disposed on an upper side of the second structure (fig. 6, 600 is above, i.e. on an upper side of, 102).
Emery suggests (perspective drawing fig. 6), but does not explicitly teach the first structure (fig. 6, 600) has a rectangular parallelepiped shape. However, the examiner takes official notice that rectangular parallelepiped shapes were well known in the art before the effective filing date of the claimed invention and it would have been obvious to use one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known rectangular parallelepiped shape in order to form the first structure illustrated in the perspective drawing of fig. 6 (fig. 6, 600).
For claim 4, Emery teaches an input section is further disposed on a side of the second structure (fig. 3, 110, [0025]), and the power source 30section (fig. 2 and 3, section in side enclosure 200) is disposed below the second structure (disposed inside, i.e. below, enclosure 200).
For claim 5, Emery suggests (perspective drawing fig. 6), but does not explicitly teach the first structure (fig. 6, 600) has a rectangular parallelepiped shape. However, the examiner takes official notice that rectangular parallelepiped shapes were well known in the art before the effective filing date of the claimed invention and it would have been obvious to use one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known rectangular parallelepiped shape in order to form the first structure illustrated in the perspective drawing of fig. 6 (fig. 6, 600).
Emery suggests (fig. 3, perspective drawing, particularly the section with back interior volume 302), but does not explicitly teach the second structure has a rectangular parallelepiped shape. However, it would have been obvious to use one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known rectangular parallelepiped shape in order to form the section with back interior volume 302 as a rectangular parallelepiped shape in order to form the section with back interior volume 302 illustrated in the perspective drawing of fig. 3.
Emery further teaches the first structure is disposed on a side or 35above the second structure (fig. 6, 600 is above, i.e. on an upper side of, 102).
For claim 6, Emery teaches an input section is further disposed on an- 12 - upper side or a lower side of the second structure (fig. 3, 110, [0025], note that the second structure may be rotated such that the side of 110 in fig. 3 is considered the “lower” 
For claim 7, Emery does not teach the laser oscillator further comprising teaches a housing with a door, wherein the first structure and the second structure are stored inside the housing. 
However, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to store structures with optical sections and structures with power sections inside a housing with a door, for example a lab room with a door, in order to provide a place unaffected by the weather or a location where the device could be left secure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known housing with a door with the device of Emery in order to provide a place unaffected by the weather or a location where the device could be left secure
For claim 8, Emery teaches a third structure (the top first 602 may be considered the part of the first structure along with 600 while the next element down a second element 602 may be considered the third structure) disposed with an optional section (the third structure can be removed and may therefore be considered an optional section), wherein the third structure is stored inside the housing (according to the rejection of claim 7 above, the first structure is stored within the housing, therefore the third structure which is inside the first structure will also be within the housing).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180056442 (Emery) in view US 2015/0333467 (Tanaka).
For claim 10, Emery does teach tubes used in water cooling ([0046], hoses). However, Emery does not explicitly teach a refrigerant tube removably connected to the optical section.
However, Tanaka does teach a refrigerant tube (fig. 2, RF2) removably connected to the optical section (fig. 2, 2) in order to provide cooling water to the lasers in the laser modules ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect a refrigerant tube as taught by Tanaka to the optical module of Emery in order to cool the lasers in the optical modules.  The adjective “removably” does not distinguish the claimed invention from the prior art combination as it does describe a particular structure.  A refrigerant tube of the combination, regardless of the connection could be removed after being connected.
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. Applicant argues at page 5, final paragraph that the power distribution module 102 does not include a laser power source. However, Emery states distribution module 102 provides multiple AC outputs 112 ([0025]) and the AC output may be converted to DC power by pump module 104 ([0028]). While pump module 104 may be considered another power source section, module 102 which provides AC power may be considered the power source section claimed as stated in the rejection of claim 1 above. Applicant’s argument regarding the power source is, therefore, not persuasive.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828